Citation Nr: 0127108	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  96-46 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1983 and from December 1990 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO determined that entitlement to 
service connection for a chronic acquired variously diagnosed 
psychiatric disorder had not been established.    

In March 1998, the Board reviewed the matter and determined 
the claim for a psychiatric disorder was finally adjudicated 
in a November 1992 rating decision.  The Board therefore 
remanded the issue, concluding the veteran had not been 
apprised of the need to present new and material evidence for 
the pending claim.  

In August 2000, the RO issued a supplemental statement of the 
case pursuant to the Board's remand order, and the case was 
returned to the Board for further appellate review.  The 
Board referred the case for a medical expert opinion, a copy 
of which has since been received and associated with the 
claims file.  

By letter dated in early November 2001 the Board provided the 
veteran's representative a copy of the medical expert 
opinion.  He was given the opportunity to submit additional 
evidence or comment.  The representative submitted additional 
comment on behalf of the veteran to mid-November 2001.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. In November 1992, the RO denied entitlement to service 
connection for depression, and the decision became final. 

3. The evidence submitted since the November 1992 rating 
decision bears directly and substantially upon the issue 
of entitlement to service connection for an acquired 
psychiatric disorder, and by itself or in connection with 
the evidence previously of record, is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.

4. The competent and probative evidence shows that the 
veteran has a personality disorder, which is not 
considered a disease or injury for compensation purposes.

5. The competent and probative evidence shows that the 
veteran's chronic acquired variously diagnosed psychiatric 
disorder cannot satisfactorily be dissociated from active 
service.


CONCLUSIONS OF LAW

1. Evidence submitted since the November 1992 decision, 
wherein the RO denied entitlement to service connection 
for depression, is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. 
§§ 5104, 5107, 5108, 7105(c) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2001).

2. Entitlement to service connection for a personality 
disorder is denied as a matter of law.  38 U.S.C.A. 
§§ 1110, 1131 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2001); Sabonis v. Brown, 6 Vet. 
App. 426 (1994)..

3. A chronic acquired variously diagnosed psychiatric 
disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from September 1977 to 
September 1983 and from December 1990 to March 1991.  

The veteran's available service medical records are silent as 
to any symptoms associated with a psychiatric disorder.  An 
examination report dated in October 1988 shows that her 
nervous system, to include psychiatric and personality 
systems, was within normal limits.  A report of medical 
examination dated in March 1991 shows that upon clinical 
evaluation, her psychiatric evaluation was normal and there 
was no indication of any personality deviation.

A letter from the veteran's private physician dated in May 
1993 shows that she began treatment only a few days after her 
return from deployment related to the Persian Gulf War.  The 
physician concluded that she strongly felt the veteran 
developed a significant adjustment disorder with depressed 
mood while in Germany, which progressed into major 
depression.  This depression, in turn, led to weight gain 
that increased the severity of her hiatal hernia.  Her sinus 
congestion began in Germany, but it also worsened while she 
was suffering from significant depression.

Private outpatient treatment records dated from March 1991 to 
February 1994 show that the veteran continued to be treated 
for symptoms associated with depression. The assessments 
included adjustment disorder with depressed mood.

A VA medical record dated in May 1993 shows that the veteran 
had been receiving counseling at the Grants Pass Vet Center 
from September 1991 to February 1992. During that period, she 
attended weekly individual sessions wherein she described 
problems with anxiety, depression, and anger.  She reported 
feelings of alienation and conflict with co-workers, 
neighbors, and her minister since her return from active duty 
during the Persian Gulf War.  
She was apparently activated during that time and sent to 
Germany where she worked at a hospital treating casualties 
from the Persian Gulf War.  Her sudden departure for this 
assignment and her equally sudden return created significant 
stress.  Her difficulties were said to be consistent with 
those that one would find in an individual suffering from 
PTSD, according to the treating physician.

A VA examination report dated in February 1994 shows that the 
veteran reported depression following her services in 
Germany, when she was activated during the Desert Storm 
conflict.  The examiner indicated that the veteran's claims 
file was not available for review in conjunction with the 
examination.  The veteran did provide the examiner with 
written information about her experiences.  She reported that 
she was the Chief of Physical Medicine and Rehabilitation 
Section at the VA Domiciliary in White City, Oregon.  She was 
a reservist in the 45th Station Hospital in Vancouver, 
Washington when she was activated.  She was given only 36 
hours notice and, being single, had to make arrangements to 
care for her house and her pets.  Being called up also 
resulted in losing two months of vacation leave, and the 
entire experience was reportedly stressful for her.

Upon being called up, she was stationed at Fort Lewis, 
Washington, for three weeks where she felt stranded.  She 
felt that the reservists with families were given special 
treatment.  She felt, as a single person, as well as other 
single persons, that they were relegated to barracks housing, 
had poor transportation, and was extremely bored for the 
three weeks that she was there.  She did establish some 
support systems with other physicians, however.  When they 
arrived in Germany, she was separated from the friends that 
she had made at Fort Lewis and felt "that was devastating."  

The veteran indicated that the hospital in which she worked 
had 300 beds, but had an estimated population of 1000.  She 
felt it was stressful and a lot of things were going on all 
the time.  She had to set up her own rehabilitation unit and 
there was "nobody to help" her.  She indicated that she 
felt left out as letters of encouragement were going to the 
troops but not to her.  Sleep was difficult, and the patient 
load was difficult.  
She indicated that they were promised two weeks of leave to 
see the country and to reward them for the extra time and 
energy they were putting into the medical services, but they 
left in March 1991 with no such leave and no farewell 
parties.

Upon her return, she indicated that she felt out of place 
because she did not have family to welcome her.  There were 
no happy return crowds or adulation for those returning from 
her assignment.  She returned to work only to find a backlog 
of work.  She did not feel welcomed, but rather that people 
were glad to see her mostly so that she could get her work 
done.  There were parties for other physicians who returned 
from service, but none for her.  She also had problems with 
those caring for her home, her cats, and with those 
associated with her parish, which used to be a big part of 
her life, such that she now felt abandoned.

In his assessment, the examiner indicated that the veteran 
was currently being treated for depression with Prozac.  She 
described decreased mood, motivation, drive, and interest in 
some activities.  She also expressed inconvenience at being 
activated and frustration for not receiving accolades on a 
level equaling those who served directly in the Desert Storm 
Theater.

The real devastation the veteran described was ostracism from 
her church, which she likened to her family.  That was where 
her friends, support system, and involvement outside of work 
were.  She even indicated that she had difficulty finding 
friends.  Her difficulty at work was probably a reflection of 
her passive-aggressive personality traits, according to the 
examiner.  She had a history of interpersonal problems, and 
she presented with passive-aggressive, passive-dependent, 
obsessive-compulsive traits.  

Although the veteran attempted to link her absence from work 
and participation in the Desert Storm as somehow causing 
difficulties that led to distancing from others at work and a 
sense of rejection from her church, the examiner suspected 
that it had nothing to do with her Desert Storm activation, 
but had everything to do with her personality style and the 
alienation others feel from her.

The examiner opined that the mixture of needing to be in 
control from her obsessive-compulsive traits and the 
indirectness contributed by her passive-aggressive style 
makes for a mixture that alienates others.  Her sense of 
accountability and responsibility in these relationships was 
couched in terms of being victimized.  The examiner then 
opined that this accounted for the difficulties she had 
experienced in her job situations over the years; she was 
depressed, but the depression was not related to a post 
Desert Storm phenomenon.  

The examiner deduced it was reflected more by the sense of 
abandonment by the veteran's church and the loss of that 
attachment.  Her personality style was also said to color her 
mood.  The examiner concluded that while she had benefited 
from an anti-depressant medication, she is always going to 
have some sense of depression until active work is done on 
her personality style.  The diagnosis was major depression, 
under treatment.  

A VA examination report, also dated in February 1994, shows 
that the veteran was examined with the claims file having 
been reviewed in conjunction with the examination.  She 
denied experiencing any depression until after Desert Storm.  
She indicated that this was very difficult for her as she was 
sent to Germany with very little to work with there.  She saw 
the whole effort being directed towards the Gulf, and she had 
hard duty and a lot of stress.  She also noted that she had 
house problems as the people who were supposed to look after 
her home ended up severely abusing the situation.  The person 
looking after her finances after she left also mismanaged 
them, and she was in great financial straits upon her return.  
The diagnosis was dysthymia, chronic.  She was also quite 
grieved from the losses of energy, work potential, etc.

A lay statement dated in October 1994 from one of the 
veteran' s co-workers, who is also a veteran, shows that the 
veteran had changes both as a supervisor and as a person 
since going to and returning from Desert Storm.  Prior to 
being deployed, the veteran was described as a very straight 
forward but caring person.  

Having to deploy so quickly to parts unknown was said to have 
been a very hard thing for her to do as she was a single 
person and had to find someone to look after her home, her 
affairs, and her animals.  The co-worker indicated that they 
all tried to help her, but it was not enough, and she had to 
rely on someone she did not know to take care of her home, 
and she relied on friends to pay her bills. 

Upon her return, the veteran was said not to have found 
things as she had left them. Her home was a mess, her animals 
had not been cared for, her car was without insurance and 
with additional mileage, and her personal computer had been 
damaged.  Upon her return she was also described as overly 
sensitive to many situations, tearful, and lethargic.  She 
became increasingly frustrated with her situation and became 
defensive with VA at its reluctance to assist her.  Her 
interest in celebrations was said to be lost, and the morale 
in her service unit decreased significantly.

A lay statement dated in October 1994 from another of the 
veteran's co-workers, a physical therapist, shows that both 
the physicality and emotionality of Desert Storm had caused 
negative effects on the veteran's ability to function to her 
potential both professionally and socially.  She was said to 
be enduring a three-year struggle to obtain help in dealing 
with these emotions, which negatively impacted her 
professional and private life.  She had struggled to maintain 
her composure, teetering between anger and tears when a 
veteran returned to thank her for her professional skills and 
her compassion. 

Also upon her return from Desert Storm, she seemed to be 
quite depressed, especially at being ordered out of Germany 
before her job was done and because how unresolved the whole 
war issue remained.  It appeared that she no longer had the 
resolve to cope with many daily situations or make thoughtful 
decisions.  As a result, decisions were postponed and less 
optimal actions were taken, which adversely affected the 
functioning of her PM&R service.  She also responded 
defensively or negatively, thus making her relationship with 
superiors strained.  
None of this was typical of her behavior or leadership style 
prior to the Desert Storm mobilization.  The veteran was no 
longer as open or trusting a person, at least at work, as she 
was prior to her deployment overseas.  

Early after her return from active service, there were major 
conflicts with her supervisor, other staff, and people in the 
community (including her house-sitter and her pastor), who 
made her very disillusioned with people in general.  For 
instance, letters dated in 1993 to various pastors and church 
officials discussing her distress and strained relationships 
within the congregation confirm that she was, for all intents 
and purposes, "blacklisted" from attendance, or at least 
reasonably felt so.  

A VA medical record dated in March 1995 shows that the 
veteran underwent an assessment for PTSD.  Although the PTSD 
assessment indicated that she experienced a number of 
specific PTSD symptoms, it was not clear that the stressful 
events she described to the examiner met the requirements of 
a trauma exposure. The results did suggest the presence of a 
diagnosis of major depressive episode, recurrent, in partial 
remission.  

The assessment further noted that many veterans who served in 
a war-zone experienced significant PTSD symptoms at a level 
below the diagnostic threshold, which one might accordingly 
characterize as "partial PTSD."  These individuals might 
still benefit significantly from psychological treatment, to 
help them make meaning from the events they experienced.  It 
was recommended that the veteran pursue treatment for her 
depressive episodes and begin individual or group treatment 
for issues related to the stressful events she experienced in 
the military.

The veteran provided extensive narrative statements in March 
1992, November 1993, October 1994, March 1996, and April 
1996, documenting the stress related to her Persian Gulf 
activation and the emotional toll it caused; these statements 
are consistent with those she gave to treating and examining 
physicians, discussed above.  For instance, in the November 
1993 letter to Secretary Brown, she provided the results of a 
post-Gulf War stress questionnaire, which indicated she was 
experiencing a high level of stress requiring professional 
attention.

Regarding service medical records for her second period of 
active service, the veteran explained that, during the 
Persian Gulf War, sick call was virtually nonexistent.  She 
was encouraged to manage her own care with no chart entries 
noted.  She stated that physicians were specifically 
encouraged to write their own prescriptions.  In short, she 
said there were no records to be found for her latter period 
of service because she said none were made.  

A private medical record dated in April 2000 shows that the 
veteran has been treated for dysthymic disorder since May 
1994, and that her depression worsened in subsequent months.  
She reported crying spells, irritability, lack of motivation 
and energy, and difficulty concentrating.

At the request of the Board, the case was referred for a 
medical expert opinion, pursuant to VHA Directive 2000-049 
and the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In September 2001, the Board received the medical expert's 
opinion, which thoroughly summarized the claims file, 
clarified the mental diagnoses, and answered all questions 
posed by the Board.

The medical expert opined that the first February 1994 VA 
examination was "severely deficient."  He noted the VA 
examiner did not review the claims file.  Furthermore, the 
examiner failed to adequately consider PTSD and formulate his 
opinion based on current diagnostic principles and the 
objective evidence.  

The medical expert essentially agreed with the opinion found 
in the second February 1994 VA examination, but he again 
noted that PTSD had not been adequately considered by the 
examiner.  Nevertheless, the veteran's depressive disorder 
symptoms were attributed to service because they were clearly 
described as part of a "causal chain, starting with Desert 
Storm," according to the medical expert's interpretation.

The medical expert also considered highly informative and 
reliable the October 1994 evaluation by the "world renowned 
National Center for PTSD," which noted the veteran 
experiences a number of specific PTSD symptoms.

As to diagnoses, the medical expert stated the veteran 
suffered from recurrent major depressive disorder and PTSD.  
He noted the veteran had significant stressors during 
deployment, which are well described and uncontested 
throughout the record.  Also, it was noted she received "no 
supportive welcome upon return from deployment," which has 
been established by medical researchers as an independent 
risk factor for PTSD.  

The medical expert concluded that it was much more likely 
than not that the veteran's experiences during her deployment 
overseas, primarily treating wounded under adverse 
conditions, have resulted in PTSD (treated within six months 
of her return) and depression manifested within a year of her 
return (treated within 15 months of her return.)           


Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.


If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Federal Circuit held that 38 U.S.C. 
§ 7104 "means that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the regional 
office may have determined in this regard is irrelevant.  
Section 7104 does not vary the Board's jurisdiction according 
to how the regional office ruled."  Barnett, 83 F.3d at 
1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim. 
Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM-
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  
The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law. 

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence that is probative of the issue of whether 
a veteran engaged in combat may be used by a veteran to 
support a veteran's assertion that he was engaged in combat.



The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).


Analysis

I. Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  


To avoid any Karnas scenario with current claims to reopen, 
the amendments pertaining to new and material evidence are 
only applicable to claims to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
3.156(a)). 

In its SSOC of August 2000, the RO erred in requiring a firm 
diagnosis of PTSD.  See Harth v. West,14 Vet. App. 1 (2000).  
Additionally, the veteran, in May 2000, stated she was 
continuing to receive psychiatric treatment from a private 
physician and invited the RO to obtain more specific 
information from that physician if clarification were needed.  
It does not appear the RO sought further treatment records 
from that physician.

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for an acquired psychiatric disorder has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient for establishing a favorable finding.  Therefore, 
any outstanding development not already conducted by VA is 
without prejudice.

A remand for adjudication of the issue by the RO under the 
new law would only serve to further delay resolution of the 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


II. Finality and Materiality

Again, the Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and material 
evidence has changed as a result.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  




The February 1998 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  Contrary 
to the RO's decision and for the reasons set forth below, the 
Board finds that new and material evidence has been 
submitted.  The claim is therefore reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that there was 
entirely no evidence of an acquired psychiatric disorder.  
Treatment records, several VA mental examinations, and a 
medical advisory opinion have been associated with the claims 
file since the RO's November 1992 rating decision, and these 
records are clearly new and material because they establish 
all three criteria for entitlement to service connection.  
See Hickson, supra.  Of particular note, the veteran has 
submitted credible evidence of her non-combat stressors.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the November 1992 decision 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge, supra.  Consequently, the record contains new and 
material evidence, such that the Board must reopen the claim.  
Manio, supra.  





III. Service Connection for an 
Acquired Psychiatric Disorder

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

As this pertains to PTSD, there must be: (1)medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

After a careful review of the evidence of record, the Board 
is of the opinion that there is an approximate balance of 
positive and negative evidence referable to the veteran's 
claim of service connection for a psychiatric disorder, to 
include PTSD and depression, on the basis that it was 
incurred in service.  See Gilbert, supra.  

Both VA and private physician records show current diagnoses 
and treatment for PTSD, depression, and other similarly 
diagnosed mental disorders, such as chronic dysthymia.  
Hickson, supra; 38 C.F.R. § 4.125(a).  

Thus, the claim for service connection turns to the question 
of whether the competent and probative evidence establishes 
that the current disability was actually incurred in or 
aggravated by the veteran's active service.  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

At the outset, the Board notes that there is no medical 
evidence of a psychosis first manifesting itself to a 
compensable degree within one year of the veteran's discharge 
from service.  Although the veteran began treatment at Grants 
Pass Vet Center in late 1991 for depression, anger, and 
anxiety, there are no references within the first post-
service year to any psychotic disorder; PTSD was diagnosed in 
1993.  Diagnoses within the first post-service year were 
neuroses-related, as opposed to psychoses-related.  See 38 
C.F.R. § 4.132.    

The veteran contends that although she did not engage in 
combat, she experienced stressors that caused the eventual 
onset of PTSD.  When a claim for PTSD is based on a noncombat 
stressor, "the noncombat veteran's testimony alone is 
insufficient proof of a stressor," Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996), and "credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence," 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996). 

The Board notes that the underlying basis for the relaxed 
evidentiary requirement at 38 U.S.C.A. § 1154(b) considers 
the likelihood that there is usually poor documentation 
maintained, if any, during periods of combat.  In this case, 
although the veteran was not engaged in combat, she related 
credible statements that the lack of medical records 
pertaining to her stress and anxiety was secondary to her 
facility's strain in treating over a thousand front-line 
combatants, despite having the space to only treat several 
hundred.  She stated that she, as a physician, was ordered to 
simply treat herself, which she did, due to the extensive 
overcrowding and exigent circumstances at the facility in 
which she worked.    

In this case, the veteran's stressors are not actual 
incidents but rather the sum total of her duties as well as 
the nature of her deployment and return from active service.  
In this regard, her DD Form 214 and other personnel records 
indicate she was activated in support of Operation Desert 
Storm, serving in Landstuhl, Germany as a rehabilitative 
physician to combat casualties in the Saudi Theater.  Her 
statements that she experienced trauma in observing and 
treating hundreds of wounded soldiers is consistent with the 
circumstances, conditions, and hardships of her duty.

During active service, the veteran observed "casualties with 
severe burns, traumatic brain injury, quadriplegia, death, 
orthopedic injuries, and amputated limbs," which apparently 
led to feelings of sadness, crying, and vivid memories of 
casualties.  As importantly, upon her return home from 
deployment but prior to release from active duty, there was a 
lack of any support structure, and competent evidence finds 
this to be another high-risk stressor for PTSD.    

Although a veteran is normally not competent to provide 
medical opinions as to the etiology and causation of her 
symptoms, she is competent to report her observable 
complaints.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Another somewhat unique factor in the present claim 
is the fact the veteran, as a physician, is competent to 
offer such medical opinions.

The September 2001 medical expert noted some other unique 
observations with respect to the current claim.  He noted 
that both facilities that examined the veteran for PTSD 
predominantly see male combat veterans.  Nevertheless, 
military health care providers, who are often female, also 
have high rates of PTSD due to witnessing suffering rather 
than being threatened by violence personally.  The medical 
expert concluded the veteran suffered from PTSD and 
depression, and that they were more likely that not caused by 
active service.     

The Board accords significant weight to the opinion of the 
September 2001 medical expert, in particular, because he was 
extremely thorough in the rationale for his opinion and 
benefited from a review of the entire record.  



In fact, he majority of the medical opinions of record opine 
that the veteran acquired a psychiatric disorder during 
active service, and the Board gives these opinions 
significant probative value because they are consistent with 
the mental treatment records beginning in 1991, the detailed 
lay statements of former co-workers, and other evidence in 
support of a favorable finding.  

Conversely, the Board rejects the only medical opinion 
against the claim, the first February 1994 VA examination.  
Quiamco v. Brown, 6 Vet. App. 304 (1994).  

As the medical expert pointed out, the February 1994 examiner 
failed to review the claims file and used outdated diagnostic 
principles inconsistent with the DSM in formulating his 
opinion.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that it is not error for the Board to favor opinion 
of one competent medical 
expert over that of another when the Board gives adequate 
statement of reasons and bases).
   
In sum, the competent and probative evidence establishes in-
service symptoms of depression, post-service treatment of 
depression, and competent opinions linking the current 
depressive disorder with the cited in-service manifestations.  

The record further establishes medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record is in favor of 
the veteran's claim for service connection for a chronic 
acquired variously diagnosed psychiatric disorder.  Gilbert, 
supra. 



IV.  Additional Matter: Personality Disorder

A personality disorder is defined in the DSM-IV as "an 
enduring pattern of inner experience and behavior that 
deviates markedly from expectations of the individual's 
culture...and leads to distress or impairment."  Wilkins v. 
Brown, 8 Vet. App. 555, 556 (1996).  While there remains some 
dispute as to the presence of a personality disorder in the 
present case, the Board acknowledges that the veteran has 
been diagnosed with a personality disorder.  

Personality disorders and mental deficiency are considered 
congenital or development defects and not diseases or 
injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§ 3.303(c), 4.9, 4.127 (2001); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Therefore, even if the veteran were able to 
establish the three criteria for entitlement to service 
connection, Hickson, supra, it would provide no basis for a 
grant of service connection.  

Therefore, as a matter of law, there is no compensable rating 
disability." Beno v. Principi, 3 Vet. App. 439, 441 (1992); 
see also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, the appeal in this 
regard is granted.

Entitlement to service connection for a personality disorder 
is denied as a matter of law.

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder is granted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

